Citation Nr: 1626348	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO. 09-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating for the left knee in excess of 10 percent for the period prior to November 26, 2012; in excess of 20 percent for the period from November 26, 2012 through January 30, 2014; and in excess of 30 percent for the period beginning April 1, 2015. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

For purposes of VA compensation, the Veteran had active duty service from May 1987 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

This matter came before the Board in October 2012 and September 2013, at which time it was remanded for further development. The Veteran testified at a Board hearing before the undersigned in August 2010; a transcript of these proceedings has been incorporated into the record.

The Board recognizes that the Veteran submitted a notice of disagreement with respect to a March 2016 denial of service connection for sleep apnea. The RO has documented its active development of the issue in the Veterans Appeals Control and Locator System (VACOLS); therefore, the Board will not remand the issue at this time, Manlincon v. West, 12 Vet. App. 238, 240 (1999), but does take this opportunity to observe that the adjudication of that issue will impact the Veteran's claim for TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. During the period prior to the Veteran's January 31, 2014 total knee replacement, the record documents negative instability findings on physical examination; however, he competently and credibly described his left knee giving way between three and four times per week, and causing him to fall twice per month.

2. The Veteran has had his meniscus removed in the 19902; throughout the period on appeal prior to his January 31, 2014 total knee replacement, his meniscus disability resulted in locking and joint effusion. 

3. For the period prior to the Veteran's January 31, 2014 total knee replacement, he demonstrated full extension of the left knee, and flexion of the knee to beyond 60 degrees.

4. Following the Veteran's total knee replacement, the Veteran suffered from chronic and severe residuals, including painful motion and weakness in the left knee.

5. Following the Veteran's total knee replacement, objective testing demonstrated no instability, but instability was indicated via the Veteran's reliance on a walking stick to enable locomotion.


CONCLUSIONS OF LAW

1. For the period prior to January 31, 2014, the criteria for a 10 percent rating for painful motion of the left knee due to arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).

2. For the period prior to January 31, 2014, the criteria for a 20 percent rating for moderate instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3. For the period prior to January 31, 2014, the criteria for a 20 percent rating for locking and effusion of the left knee due to damage to the meniscus have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

4. For the period beginning April 1, 2015, the criteria for a 60 percent rating for chronic and severe residuals of a total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

5. For the period beginning April 1, 2015, the criteria for a 10 percent rating for mild instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran presents appeals for an increased rating for his left knee disability, and for a total disability rating based on individual unemployability. While the Board is able to grant increased ratings for the knee disability, as described below, it must remand the TDIU claim for further development.

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

A May 2008 letter informed the Veteran that to substantiate the claim VA needed evidence demonstrating a worsening of the disability and the effect that worsening has on employment, and notified him of how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA has procured the relevant VA, Social Security Administration, private treatment records, and provided multiple examinations during the period on appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The results of a November 2015 examination are of record, indicating substantial compliance with the Board's September 2013 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998). There is no indication of any outstanding evidence relevant to the Veteran's claim; all necessary development has been accomplished, and no further assistance is required. 38 C.F.R. § 3.159(c); Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board further notes that the August 2010 Travel Board hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated actual knowledge of those elements. As such, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015). 

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran filed his claim for an increased rating for his left knee disability in July 2008. His knee disability has been variously rated during the period on appeal. At the time he filed his increase, his left knee was rated at 10 percent, for posttraumatic chondromalacia, status post patellar realignment and arthroscopy with osteoarthritis, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5258. (The Board notes that all diagnostic codes referenced in this decision are located under 38 C.F.R. § 4.71a; as such, the Board will only reference the diagnostic code, and not repeat the regulation section in every instance). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. Diagnostic code 5010 applies to traumatic arthritis, while 5258 applies to dislocated semilunar cartilage. The rating was increased to 20 percent disabling effective November 26, 2012, under the same hyphenated code. 

In this regard, the Board observes that a combination of Diagnostic Codes 5010 and 5258 was inappropriate, as those codes apply to distinct symptomatology. As such, in this decision the Board will address the prior diagnostic codes that should be applied for the entire period on appeal.

The Veteran underwent knee replacement surgery on January 31, 2014, and was assigned a temporary 100 percent rating at that time. Beginning April 1, 2015, he was reduced to a 30 percent rating under Diagnostic Code 5055, for the residuals of his total knee replacement. 

Ratings Prior to the January 2014 Total Knee Replacement

For the reasons discussed below, the Board finds that the Veteran's disability picture prior to his January 2014 total knee replacement was consistent. As such, rather than staged ratings, the Board will consider together the appropriate ratings for the entire period.


	a. Limitation of Motion

The Board will first address the Veteran's limitation of motion. The evidence is consistent that the Veteran has had painful limited motion throughout the period prior to his surgery, due to his arthritis. While the ratings previously applied, as discussed above, attempted to combine the arthritis factors with the symptoms experienced due to his prior meniscal surgery, this is not correct. The meniscal codes (5258 and 5259) address symptoms other than painful motion, including locking and joint effusion; as such, the limitation of motion and the meniscal-related symptoms should be considered (and rated) separately. 

With respect to limitation of motion, the Board notes that Diagnostic Code 5010 directs assignment of a rating under the criteria provided in Diagnostic Code 5003, which covers degenerative arthritis. See Diagnostic Code 5010. Diagnostic Code 5003 provides that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved. If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable. Id. Limitation of motion means either limitation of flexion (Diagnostic Code 5260), or limitation of extension (Diagnostic Code 5261). For compensable limitation of motion, the Veteran would have to demonstrate less than 60 degrees of flexion, under 5260 (a 10 percent rating), or 10 degrees of loss of extension under 5261 (also a 10 percent rating). Additional limitation would result in higher applicable ratings.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 208 (1995). The Court of Appeals for Veterans Claims (Court) has further explained, however, that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At the time of his June 2008 examination, the Veteran had flexion to 100 degrees, with pain beginning at 88 degrees. His extension was beyond zero, to -5 degrees. Subsequent testing in November 2012 documented flexion to 125 degrees, with pain beginning at 120 degrees, and extension to 0 degrees without any evidence of pain. Thus, examination of the Veteran has never demonstrated flexion less than 60 degrees, even when taking pain and the DeLuca factors into consideration. Further, he has not presented any lay evidence that would suggest that flexion was limited to less than 60 degrees. As such, a compensable rating under Diagnostic Code 5260 is not warranted for any period of time during the appeal. Similarly, the Veteran did not demonstrate any loss of extension prior to his total knee replacement. As the Veteran did not demonstrate compensable loss of motion during that period, no more than a 10 percent rating can be assigned under Diagnostic Code 5010.

	b. Other potential applicable ratings

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disorder is compensable under different diagnostic codes. See VAOPGCPREC 23-1997; 62 Fed. Reg. 63604 (1997); 38 C.F.R. § 4.14. Based on the evidence of record, the knee disability may also potentially be rated under Diagnostic Codes 5257 based on instability of the joint, and 5259, based on symptomatic removal of the semilunar (meniscal) cartilage (incorporating the criteria considerations from Diagnostic Code 5258). There is no suggestion of ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263). 


		i. Instability

Under Diagnostic Code 5257, where there is slight recurrent subluxation or lateral instability, a 10 percent rating may be assigned. A 20 percent rating is warranted where the instability is moderate, and a 30 percent rating if severe. The Veteran testified at his August 2010 hearing that his knee gives way three or four times per week, and causes him to fall twice per month. He uses a cane for stability, and wears a knee brace. The Board finds his lay testimony in this regard competent and highly credible. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Medical examinations have consistently documented a lack of instability and subluxation. The June 2008 examiner performed anterior and posterior drawer tests to determine the status of the left knee cruciate ligaments, with negative results. The November 2012 examiner found no posterior instability, and that there was no subluxation; that examiner did not test for anterior stability. At each of those examinations, the Veteran was noted to use assistive devices, including a cane and a knee brace.

The Board recognizes the value of the medical evidence that suggests a lack of instability on objective testing, but must weigh that evidence against the Veteran's competent reports of the knee giving way and causing him to fall. The frequency of episodes in which his knee gave way, or causes him to fall, is compelling and troubling. His testimony, in addition to being facially credible and consistent with his total disability picture, is supported by his consistent use of bracing and a cane for support. While the evidence is arguably balanced as to whether instability exists, the Board must favor the Veteran in this instance; by law, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary is to give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). The Board therefore finds that the Veteran experiences instability of the knee.

Furthermore, the Board finds that considering his reports, his instability is not merely "mild," but is most accurately characterized as "moderate." Diagnostic Code 5257. He falls multiple times per month, and experiences several moments of instability during any particular week. That being said, the Board does not find that a "severe" rating is warranted here. Such a rating might be appropriate if the Veteran had additional episodes of falling and instability, or if there was objective evidence of a more severe instability of the knee, but that evidence is not present. As such, the Board will assign a separate 20 percent rating for "moderate" knee instability under Diagnostic Code 5257.

		ii. Meniscal symptomatology

Finally, the Board must consider whether a separate rating under Diagnostic Codes 5258 or 5259 is warranted. The 5259 criteria do not provide significant detail, but only indicate that a 10 percent rating is warranted where there is removal of symptomatic semilunar cartilage. Those symptoms referred to under 5259 can be inferred from 5258, which also addresses disabilities of the meniscus. That diagnostic code lists potential symptoms to include "locking," pain, and effusion into the joint. 

The Veteran had surgery in the 1990s to remove torn meniscal cartilage, and per examination reports, he continued to experience pain from the knee; thus he at minimum warrants a 10 percent rating under 5259. The Board finds, however, that the evidence supports the higher 20 percent rating under 5258. The November 2012 examiner documented a history of a meniscal tear, with frequent episodes of joint pain, locking, and effusion, which were residuals from his in-service knee injury and surgery. 

The evidence suggests that these symptoms were present throughout the period on appeal, as they appear to date to the time of his surgery. Further, those symptoms are not addressed by the ratings for the Veteran's painful, limited motion, or his instability. Therefore, the Board will grant a separate, 20 percent rating under Diagnostic Code 5258 for meniscal symptomatology prior to his January 2014 total knee replacement.


Post-Total Knee Replacement

Due to the nature of the total knee replacement, for the period following surgery the Board will first consider the appropriate rating under Diagnostic Code 5055, which provides for a 30 percent rating where there are intermediate degrees of residual weakness, pain, or limitation of motion, and a 60 percent rating where there are chronic residuals consisting of severe painful motion or weakness. 

The Board will also consider a potential separate rating for instability under Diagnostic Code 5257, as that symptomatology is not addressed under Diagnostic Code 5055. Separate ratings under 5010, 5260, or 5261, however, are not appropriate, as the criteria under 5055 includes consideration of limitation of motion. Similarly, as the total knee replacement necessarily eliminates the meniscus from the knee structure, a separate rating under Diagnostic Codes 5258 or 5259 is not warranted.

	a. Total Knee Replacement

At his most recent examination, in November 2015, the Veteran demonstrated flexion to 90 degrees. His ability to extend his knee was limited to 10 degrees less than full extension. In each of these examinations, repetitive range of motion testing did not cause additional loss of function. Deluca, 8 Vet. App. at 206. Thus, there is compensable limitation of motion present under Diagnostic Code 5261; while he is not to be rated separately under this diagnostic code, as discussed above, the Board takes this into consideration in evaluating the severity of the disability under Diagnostic Code 5055.

The examiner described his other symptomatology in severe terms. The Veteran was unable to walk independently, and required a walking stick. He had pain and difficulty moving, and had difficulty getting up from a chair, a task for which he needed time and support. He walked slowly and with an antalgic gait, and could not bend his knee normally. The disability resulted in functional loss with activities such as walking, standing, sitting, and during prolonged driving, all of which were worsened during flare-ups. 

The Board acknowledges that the examiner opined that there were only "intermediate degrees" of residual weakness, pain, or limitation of motion, but the Board believes that conclusion was inconsistent with the documentation of current symptomatology. It is evident from the examination report that the Veteran has chronic, severe symptomatology, including pain and weakness. The examiner found that there was difficulty standing for more than 15 minutes, difficulty walking or sitting for more than 20 minutes, and an inability to squat, knee, run, or walk fast. Considering the severe history of the disability, the Board does not find enough evidence in the November 2015 examination report to persuade it that the knee disability has significantly improved from the level of disability prior to the total knee replacement. Under these circumstances, the Board must find that the rating for "severe" residuals is most appropriate; the Board will therefore grant the higher, 60 percent rating under Diagnostic Code 5055. Gilbert, 1 Vet. App. at 53.

	b. Instability

The November 2015 examiner noted a history of lateral instability, but that current physical examination did not reveal any instability. The Board observes the Veteran's reports that he continues to necessitate a walking stick at that examination, and finds that this is supportive of the "mild" criteria for instability under Diagnostic Code 5257, and a 10 percent rating. In support of this finding, the Board notes the remark in the examination report that the Veteran can only walk when leaning on that assistive device. 

The Board does not find that, post-total knee replacement, the higher, "moderate" or "severe" instability ratings are warranted, however. In addition to the lack of objective evidence of instability, the Board notes that the Veteran did not describe any falls or giving way to the November 2015 examiner. The Board finds that the "mild" rating fully addresses the current level of instability-related symptomatology.


Extraschedular Consideration

Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1. To afford justice in exceptional situations, however, an extraschedular rating may also be assignable. 38 C.F.R. § 3.321(b). The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

The extraschedular determination must follow a process. See Thun v. Peake, 
22 Vet. App. 111, 115 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability (or disabilities; in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.") are inadequate. Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability. Id. If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule. Therefore, the assigned schedular evaluation is adequate and no referral is required. Id. If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms. Thus, the first and second Thun elements, although interrelated, involve separate and distinct analyses. Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

In this case, the Veteran's knee disability does not present an exceptional disability picture, insofar as the Veteran's symptoms are expressly contemplated by the rating schedule. As explained above, the Veteran's left knee disability has manifested in, during the course of the appeal, limitation of motion, pain, weakness, instability, meniscal symptomatology, and a necessary total knee replacement. These symptoms are all encompassed by the multiple disability ratings the Board has assigned. Further, the disability could be rated higher under those codes, were the disability manifested by more severe symptomatology. In short, the Board finds that the rating criteria reasonably describe the Veteran's disability, and there is no suggestion in the record that the Veteran's impairment is not contemplated by the ratings assigned. The Veteran's disability picture is not shown to be exceptional or unusual. Consequently, referral for extra-schedular consideration is not warranted.

Other Matters

Finally, the Board notes that at no time during the appeal has the issue of special monthly compensation, 38 C.F.R. § 3.350, been raised by the record. Akles v. Derwinski, 1 Vet. App. 118 (1991). Specifically, the Board notes that the Veteran has not experienced loss of use of the leg, and there is no suggestion in the record that the criteria for entitlement to housebound benefits have been met. 38 U.S.C.A. § 1114(k), (s) (2015). 


ORDER

For the period prior to January 31, 2014, a 10 percent rating is granted for painful motion of the left knee due to arthritis under Diagnostic Code 5010, subject to the laws and regulations governing the payment of monetary benefits.

For the period prior to January 31, 2014, a 20 percent rating is granted for moderate instability of the left knee under Diagnostic Code 5257, subject to the laws and regulations governing the payment of monetary benefits.

For the period prior to January 31, 2014, a 20 percent rating is granted for a 20 percent rating for locking and effusion of the left knee due to damage to the meniscus under Diagnostic Code 5258, subject to the laws and regulations governing the payment of monetary benefits.

For the period beginning April 1, 2015, a 60 percent rating is granted for chronic and severe residuals of a total knee replacement under Diagnostic Code 5055, subject to the laws and regulations governing the payment of monetary benefits.

For the period beginning April 1, 2015, a 10 percent rating is granted for mild instability of the left knee under Diagnostic Code 5257, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board has granted disability benefits to the Veteran that have created the possibility of a schedular total disability rating under 38 C.F.R. § 4.16(a) (2015). The Veteran's unemployability has not previously been considered by the AOJ under this standard, but was instead only considered under the extraschedular standards provided in 38 C.F.R. § 4.16(b). To ensure due process, the Veteran's appeal of this issue should be considered in the first instance by the AOJ.

Further, as discussed in the Introduction, the Veteran is currently appealing a denial of his claim for entitlement to service connection for sleep apnea. If service connection is granted for sleep apnea, that determination would have a significant impact on the Veteran's entitlement to TDIU. As such, the issues are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

Following all development necessary for the Veteran's appeal of the issue of entitlement to service connection for sleep apnea, as well as any additional development deemed necessary with respect to the TDIU claim itself, based on the issues granted in this decision, the AOJ should readjudicate the claim under the appropriate legal standard.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Barbara C. Morton
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


